Title: From Thomas Jefferson to Alexander Donald, 17 September 1787
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Paris Sep. 17. 1787.

I had the honor of writing to you on the 28th. of July, when appearan[ces] rather threatened a war in Europe from the quarter of Holland. Since that the affairs of that country have continued to become more and more incapable of reconciliation. In the mean time a war has actually broken out between the Turks and Russians. It has been formally declared by the former against the latter, and accompanied by such circumstances as seem to render accomodation impossible. That this will become general, and will involve every power in Europe I think certain, or at least every one of note. Particularly it appears to me that France, the two Empires, Turkey, Prussia, England Spain and the United Netherlands will be engaged. How they will take sides is not yet known. Probably that will all be settled during the winter, and that it may be the Spring before the war becomes general. We I hope shall remain neuter. The only danger is that England by harrassing our merchant ships may oblige us to become parties. If we remain  neutral our commerce must become considerable; and particularly the carrying business must fall principally into our hands. The West Indian islands of all the powers must be opened to us.—Nothing is yet concluded on the subject of our tobacco trade with this country after the expiration of the order of Bernis. Perhaps the prospect of war may be favorable to that arrangement.
You made me a very unlucky offer of service in Richmond. Probably you did not know how troublesome I should be to you. And if you had known, I still doubt whether it would have deterred you from the offer, for I well remember that it was a part of your character to serve others tho you suffered yourself by it. I have taken the liberty to send to the care of Mr. Madison at New York a box addressed to you which contains 100 maps of Virginia, Maryland, Pennsylvania and Delaware, and 57 copies of a bad book called Notes on Virginia, the author of which has no other merit than that of thinking as little of it as any man in the world can. 17. of these copies are destined for yourself, Govr. Randolph, Genl. Washington, Colo. Monroe, Doctr. Mc.lurg, Doctr. Turpin, Richard Henry Lee, Colo. Mason, Mr. Jo. Jones of King George, Mr. Smith, president of the P. Edwd. College, F. Eppes, H. Skipwith, C. H. Harrison, John Bolling junr. Mr. Zane, Mr. Stuard of Rockbridge, and Mr. Brown nephew to Colo. Preston. As you will probably see all these gentlemen, sooner or later in Richmond, you will have no other trouble than the delivery of the books with my request to accept of them. The remaining 40 copies, if any body will buy, at 10/ Virginia money apiece and the maps at half that, it may refund to me a part of the expences of impression. To save both to you and myself the trouble of accounts, part with them only for the cash in hand. The sums would not be worth the trouble of collecting. I have taken the liberty of desiring Colo. N. Lewis of Albemarle to send some seeds to your care to be forwarded for me to Havre, where Mr. Limozin, agent for the United states will take care of them for me. Perhaps he may add to them a dozen or two of hams, which the captain, who brings them, must pretend to be a part of his private stores, or they will be seised. Perhaps too the object may not be worth the trouble. Of this the captains are the best judges. I have it in contemplation to write to Mr. Eppes for some of a particular kind of cyder which he makes, and in like manner to trouble you with it. Judge now if you acted wisely in offering me your services, or whether you can contrive to indemnify yourself by entrusting me with the execution of any commissions  on your part, which I chearfully offer, and will faithfully execute. Particularly I can undertake to procure for you in the cellars of the persons who make it, any wines of [this country] which you may desire. I have visited all the most celebrated wine cantons, have informed myself of the best vignobles and can assure you that it is from them alone that genuine wine is to be got, and not from any winemerchant whatever; for this or any other purpose make what use of me you please, being with sentiments of real esteem and attachment Dear Sir your most obedient friend and servant,

Th: Jefferson

